DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive. The Ejiri reference still anticipates at least the independent claims, neither of which have been amended. The USC 112 rejections have been withdrawn in light of the amendments to claims 11 and 15. Double patenting rejections have now been included.
Applicant posits in paragraph 1 on page 6 and paragraph 3 of page 7 of the Remarks that element 15 of Ejiri cannot be the claimed vent duct since it is mounted to a printed circuit board 10 and not the enclosure assembly. The Examiner respectfully disagrees. While the vent duct 15 is connected to the PCB 10, it is also connected to the battery enclosure as detailed in paragraph 43 and Figures 4 & 7.
Applicant asserts in paragraph 2 on page 6 that the cell case 2c is not an enclosure assembly as it does not house a battery array. The Examiner respectfully disagrees. Cell case 2c encloses battery cells. Absent further detail, there is no patentable distinction between a battery cell case and enclosure assembly for a battery (the word “traction” is not used in the claims).
Applicant asserts in paragraph 3 on page 6 that the features of claim 7 are not disclosed in Ejiri. The Examiner respectfully disagrees. As cited, paragraph 58 discloses both a gas vent valve and connecting vent hoses. A gas vent valve is a one-way valve.
Applicant asserts in paragraph 4 on page 6 and paragraph 2 on page 7 that the features of claims 8 and 12 are not disclosed in Ejiri. The Examiner respectfully disagrees. Resin is a thermal insulator. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,608,222 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim includes all of the limitations of the instant claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,312,490 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim includes all of the limitations of the instant claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,020,477 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim includes all of the limitations of the instant claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,685,645 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim includes all of the limitations of the instant claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ejiri (US 2013/0330579 A1).
Regarding claim 1, Ejiri discloses an apparatus comprising: an enclosure assembly 2c; a battery array/cells 2 housed within the assembly (paragraph 25); a vent system 2f capable of venting byproducts from the array/cells 2 (paragraph 30); wherein the vent 2f includes a vent exhaust channel 15 secured to the enclosure assembly 2c (paragraph 40).
Regarding claim 2, Ejiri discloses that the channel 15 is fixed to the interior surface of cover 15c (paragraph 40).
Regarding claim 3, Ejiri discloses that the channel 15 is fixed to the interior surface of tray 10 (paragraph 39).
Regarding claim 4, Ejiri discloses the channel 15 is arranged over a vent port 15a of the cells (paragraph 42).
Regarding claims 5 and 7, Ejiri discloses a vent device 15f with valves 2f connected to vent hoses for expulsion through the cover 15c (paragraph 58).
Regarding claim 8, Ejiri discloses that the vent channel 15 is coated with a thin-film resin for thermal protection (paragraph 30).
Regarding claims 12 and 16, Ejiri discloses an apparatus comprising: an enclosure assembly 2c; a battery array/cells 2 housed within the assembly (paragraph 25); a vent system 2f capable of venting byproducts from the array/cells 2 (paragraph 30); wherein the vent channel 15 is coated with a thin-film resin for thermal protection (paragraph 30).
Regarding claim 17, Ejiri discloses the channel 15 is arranged over a vent port 15a of the cells and a seal disposed within a gap between the battery array/cells 2 and the channel 15 (paragraph 42).
Regarding claim 18, Ejiri discloses that the vent 2f includes a vent exhaust channel 15 secured to the enclosure assembly 2c (paragraph 40).
Regarding claim 19, Ejiri discloses that the channel 15 is fixed to the interior surface of cover 15c (paragraph 40) and to the interior surface of trays 3,4 (paragraph 39).
Regarding claim 20, Ejiri discloses a vent device 15f with valves 2f connected to vent hoses for expulsion through the cover 15c (paragraph 58).
Regarding claim 21, Ejiri discloses that interior surfaces of trays 3,4 include a resin thin plate 6 for thermal protection (paragraph 25).
Regarding claim 22, Ejiri discloses the vent exhaust channel is fixedly secured to the interior surface of the trays 3,4 (paragraph 43) and the use of welding (paragraph 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri as applied to claims 8 and 12 above, and further in view of Hariram (US 2015/0069068 A1).
Ejiri discloses that the vent channel 15 is coated with a thin-film resin for thermal protection (paragraph 30) but not the use of the claimed coatings. Hariram—in an invention for a container for batteries—discloses the use of fire-retarding material to suppress and/or extinguish fires from spreading including ceramics and intumescent coatings (paragraph 22). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a fireproof coating for the interior surface of Ejiri to prevent the spread of fires in the case of thermal degradation as suggested by Hariram. See USC 112 rejections above pertaining to Sipiol.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725